DETAILED ACTION
Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stock (US 5,713,871).
With regard to claim 1, Stock discloses An injector for preventing accidental needle sticks (Fig. 1), comprising: a cylinder (24) extending along a longitudinal axis, an inner wall (on side 35) and an outer wall (on side opposite 35), the cylinder having an outlet (20/22) at an outlet end opposite an actuating end and a finger grip (26) on the outer wall, which finger grip is positioned between the outlet end and the actuating end; a piston (30) having a piston body and a deformable sealing element (30 it is an elastomeric seal which implies an deformable sealing element), which deformable sealing element abuts 
With regard to claim 2, Stock discloses further comprising a hypodermic needle (16). 
With regard to claim 3, Stock discloses wherein the needle guard is provided with a device for actuating the piston (28 that is connected to the needle guard 15/32)), which can move the piston from the actuating end towards the outlet end of the cylinder when the needle guard is mounted on the cylinder from the actuating end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 5,713,871) in view of Grunhut (US 2012/0116319 A1).
With regard to claim 4 and 5, Stock discloses the claimed invention except for a spring. 
Grunhut teaches a similar device having a cylinder (2), a needle shield (24), a piston actuating member (21), and further teaches the use of a helical spring (34) around the actuating member to aid in injection ([0057]). 

With regard to claim 6, Stock in view of Grunhut teach the use of a helical spring, however, neither teaches the specific compression constant. However, It would be prima facie obvious for one of ordinary skill in the art to optimize the compression constant to be within the range of 0.01 N/,, to 1N/mm as doing so would not alter the overall function of the device and spring would be capable of performing such a function as the spring of Grunhut is used in a similar manner to that of the present invention. 

Claim 7, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 5,713,871) in view of Margulies (US 4,445,895).
With regard to claim 7, Stock discloses the invention except for a needle cap. 
Margulies teaches a cylinder (15), a piston (13), a needle (16) and a needle cap (18) having a tubular section with a fastening end (19) for fastening the needle cap to an inside wall of the barrel (in Stock the piston rod is the actuating member that includes a flanged end, near 15 of Stock, that is fastened to the barrel. Margulies teaches a similar piston rod 18 having a flanged end 19 that could be substituted for the piston rod of Stock and be attached to the barrel), which needle cap has a length (inherent), which is equal to or larger than an operating length of the cylinder (see when inserted in Fig. 1c) by the distance from the actuating end of the cylinder to the outlet end of the cylinder minus the dimension of the piston parallel with the longitudinal axis.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuating member of Stock with needle cap as taught by Margulies in order to provide additional protection to the user while not needing additional components such as a piston rod (Col 4, lines 3-20). 
With regard to claim 24, Stock discloses the invention except for a needle cap.
Margulies teaches wherein the needle cap (18)  has a tubular section for actuating the piston, which needle cap has a needle insertion end Page 6 of 12App. No. 15/579,327PATENT Requirement for Unity of Invention Response dated July 20, 2020Reply to Requirement for Unity of Invention dated May 19, 2020 comprising an engagement device for sealingly engaging a complementary engagement device of the outlet of the cylinder when the needle cap is mounted on the cylinder (See rounded distal end of the needle cap), which needle cap has a length, which is equal to or larger than an operating length of the cylinder defined by the distance from the actuating end of the cylinder to the outlet end of the cylinder minus the dimension of the piston parallel with the longitudinal axis (see Fig. 1c), which tubular section consists of an elastomeric material (col 6, lines 4-14, piston formed of a flexible material, further it would be prima facie obvious for one ordinary skill in the art to substitute one material for another without altering the overall function of the device), and wherein the fastening end is opposite the needle insertion end.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the actuating member of Stock with needle cap as taught by Margulies in order to provide additional protection to the user while not needing additional components such as a piston rod (Col 4, lines 3-20). 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 5,713,871) in view of Margulies (US 4,445,895) and in further view of Arnissolle (US 6,511,460 B1).
With regard to claim 8 and 9, Stock/Margulies teaches the claimed invention except for a flexible barrel. 
Arnissolle teaches a similar device (Fig. 1-3) with a piston rod/actuating member (14) a needle shield (16) and a connection area (at 54) such that the barre is flexible in a transverse direction, and the needle cap at the fastening end (64) has a fastening device for engaging a complementary fastening device on the inside wall of the barrel (at 62), which provide the device for fastening the needle cap to the inside wall of the barrel, where in the fastening is releasable and the barrel has an oval transverse cross section (the  barrel is deformed in order to accommodate 64 in slots 56 which would temporarily create an oval shape in the barrel). The piston rod of Arnisolle so of the same construction as that of both Stock and Margulies. Stock teaches the piston rod is connected to the barrel however, does not describe the connection in detail. Thus the connection of Arnissolle could be used by Stock in a similar manner. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock/Margulies with the connection as taught by Arnissolle for the purpose of providing an alternate coupling method between the plunger rod and needle shield (abstract). 
Claim 25, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 5,713,871) in view of Kouyoumjian et al. (US 2013/0245561 A1). 
With regard to claim 25, Stock discloses the claimed invention except for the specific material of the piston. 
Kouyoumjian teaches a piston made of TPE ([0034]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock to have a specific piston material as taught by Kouyoumjian because a simple substitution would not alter the overall function of the device and the material of TPE for pistons is well-known in the art. 
With regard to claim 27, Stock discloses wherein the injector does not comprise a lubricant (Stock does not teach any use of lubricant and therefore reads on this limitation). 
With regard to claim 28, Stock discloses wherein the cylinder is prefilled with a pharmaceutical composition (34). 
 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stock (US 5,713,871) in view of Kouyoumjian et al. (US 2013/0245561 A1) and in further view of Reynolds (US 5,364,369).
With regard to claim 26, Stock/Kouyoumjian teach the claimed invention except for the hardness. 
Reynolds teaches a piston for a syringe made of a Shore A hardness in the range of 50 to 90 (Col 10, line 59-Col 11, line 17). 
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stock/Kouyoumjian to have a specific piston hardness as taught by Reynolds because a simple substitution would not alter the overall function of the device and the hardness for pistons is well-known in the art. 
Allowable Subject Matter
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. Applicant states that the finger grip is not positioned between the outlet end and the actuating end but rather the finger grip is the actuating end. See Fig below for clarification. The actuating end is the actual end surface of the syringe type device, the finger flanges extend from the end towards the outlet end.

    PNG
    media_image1.png
    270
    586
    media_image1.png
    Greyscale

Applicant also indicates that the needle guard of Stock can only be mounted from the actuating end of the syringe device due to the slots only be partially extending on the needle guard and the needle guard is attached to the plunger. However, claim 1 only requires the needle guard to either be mounted from the actuating end or the outlet end. Thus because Stock teaches mounting from the actuating end, Stock still reads on the claims. However, as indicated above, claim 33 and 34 if combined with the limitation of claim 1 would require the needle guard to be both mounted from the actuating end and also be able to be mounted from the outlet end. Thus overcoming the Stock reference. Applicant is encouraged to contact Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783